Citation Nr: 0828537	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right shoulder tendonitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to November 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
right shoulder tendonitis and assigned a 10 percent rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder disability is manifested by 
pain, weakness, flare-ups, lack of endurance, and limited 
motion equivalent to an inability to raise his right arm 
above shoulder level.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no 
greater, for right shoulder tendonitis have been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 
5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2002 and December 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his original claim for service 
connection and his appealed claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the December 2006 notice.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice, dated in December 2002, 
was given prior to the appealed AOJ, dated in April 2003.  
The notice in compliance with Dingess, however, was not 
timely.  The Court specifically stated in Pelegrini, however, 
that it was not requiring the voiding or nullification of any 
AOJ action or decision if adequate notice was not given prior 
to the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in December 2006 and a Supplemental 
Statement of the Case was issued subsequent to that notice in 
February 2007, the Board finds that notice is pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was provided inadequate VCAA 
notice for his appeal regarding his initial noncompensable 
rating for right shoulder tendonitis, and was not advised of 
the specific rating criteria regarding his disability.  In 
Dingess, the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was found to be legally sufficient, as 
reflected in the discussion above, VA's duty to notify in 
this case has been satisfied and the purpose of the notice 
has been fulfilled.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, in 
an April 2007 telephonic communication to VA, the veteran 
reported that he had no additional evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks an initial compensable rating in excess of 
10 percent for his service-connected right shoulder 
tendonitis.  He contends that he has had difficulty raising 
his right arm above his head due to pain.  He further 
reported continual right shoulder discomfort as well as the 
exacerbation of symptoms in the wintertime.  The veteran's 
representative requested that the veteran's disability be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202 as 
his right shoulder frequently "dislocates."  The 
representative further requested that another VA examination 
be scheduled as the veteran's condition is worse in the 
winter and that he should be evaluated during a more severe 
period of limitation.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's right shoulder tendonitis is currently rated 
under Diagnostic Code 5024, located in 38 C.F.R. § 4.71a.  
This is the rating code for tenosynovitis and the code 
provides that the disease will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
Degenerative arthritis is rated under Diagnostic Code 5003, 
also located in 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5003, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder is the major extremity.

The Diagnostic Code for rating shoulder disability based on 
limitation of motion is 5201, which provides a 20 percent 
rating when motion of either arm is limited to shoulder 
level, a 30 percent rating when major arm motion is limited 
to midway between the side and shoulder level, and a 40 
percent rating when major arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for the minor arm a 20 percent 
rating is granted if: there is malunion, with moderate or 
marked deformity; or if there are recurrent dislocations of 
the minor arm at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at shoulder level, or 
with frequent episodes and guarding of all arm movements for 
the minor arm.  A 40 percent rating is granted for fibrous 
union of the minor arm. A 50 percent rating is granted for 
nonunion (false flail joint) of the minor arm.  A 70 percent 
rating is granted for loss of head of (flail shoulder) for 
the minor arm.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation or impairment of the clavicle or scapula, 
Diagnostic Codes 5200 and 5203 are not for application.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2007).

The Board also notes that the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  See 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In April 2002, the veteran underwent in-service treatment for 
an injury to his right shoulder.  The veteran reported 
experiencing right shoulder pain following weightlifting.  He 
was assessed as having a right trapezius strain.  He was told 
to treat it with ice packs and pain medication, and to avoid 
exercises that would aggravate his pain.  

In October 2002, the veteran sought in-service treatment 
complaining of sharp pain the right shoulder.  He reported 
the onset of pain as occurring when he was trying to shift 
gears on his car and that his shoulder "pops" when he 
moves.  The veteran advised that he had first injured his 
right should one year prior while weightlifting.  Upon 
physical examination of the right shoulder, the veteran was 
noted to have 180 degrees of flexion, 180 degrees of 
abduction, 40 degrees of extension, and 60 degrees of 
external rotation.  The veteran was noted to have slight 
anterior and interior laxity and mild subluxation.  

In January 2003, the veteran underwent a VA examination for 
his right shoulder.  The veteran's history of an in-service 
weight lifting injury was noted, as were his subsequent in-
service complaints of right shoulder pain.  While still in 
service, the veteran reported difficulty lifting his hand 
above his head without significant pain.  At the time of the 
VA examination, the veteran reported that his right shoulder 
was feeling OK, but that it popped from time to time when he 
moved it.  At the time of the examination, the veteran 
reported that his pain was constant and sometimes severe.  He 
related that the cortisone shots relieved the pain, but the 
pain returned when the cortisone wore off.  The examiner 
indicated that the veteran had functional impairment of the 
right shoulder since he had difficulty doing anything when 
his arm was elevated.  Upon physical examination, the veteran 
was noted to be right hand dominant.  He had flexion to 180 
degrees, abduction to 120 degrees, external rotation to 80 
degrees, and internal rotation to 80 degrees.  The examiner 
indicated that the right shoulder was limited by pain and 
lack of endurance, but there was no evidence of ankylosis.  
X-ray of the right shoulder was negative.  The veteran was 
diagnosed as having right shoulder tendonitis with pain and a 
decreased range of motion due to pain and lack of endurance.  

In January 2004, the veteran reported throbbing pain in his 
right shoulder, primarily when he slept on that side.  He 
advised that when he worked construction or labor, he 
developed pain in the shoulder and the throbbing would 
continue throughout the day.  The veteran reported that his 
right shoulder "dislocated" when driving and shifting 
gears, and that steroid injections had offered him complete 
relief.  

In April 2004, the veteran reported having instability and 
pain in his right shoulder-especially in the winter.  The 
physician's assistant indicated that the veteran had not ever 
dislocated the right shoulder, nor were there any 
neurological deficits noted.  Objectively, the veteran had a 
good and full range of motion in the shoulder with anterior 
laxity and instability.  The veteran was able to sublux the 
shoulder at will.  

In an August 2004 VA treatment record, the veteran sought 
treatment for his shoulder pain.  Upon review of a MRI, the 
physician's assistant indicated that the right cuff was 
normal and the capsule appeared to be within normal limits.  
The veteran was assessed as having a history of subluxation 
and planned to continue with conservative therapy.  

In December 2006, the veteran underwent another VA 
examination for his right shoulder.  The veteran reported 
symptoms of weakness, trouble lifting the right arm, right 
arm "giving way" while lifting overhead and fatigability if 
it gave out earlier in the day.  The veteran advised that he 
experienced localized pain in the right shoulder 
approximately 4 times per day and lasting for an hour each 
time.  The pain was noted to be aching and sharp, and on a 
scale of 1 to 10, with 10 being the most severe pain, the 
veteran reported a pain level in the right shoulder of 5.  
The veteran related that the pain either occurred upon 
physical activity or just on its own.  The veteran reported 
that he does not receive treatment for his right shoulder 
disability, but that medication relieves his symptoms.  The 
examiner indicated that the veteran's functional impairment 
due to this disability was his inability to perform heavy 
overhead lifting.  

Upon physical examination, the veteran's right shoulder 
showed signs of tenderness and positive impingement.  The 
right shoulder had flexion to 160 degrees, abduction to 170 
degrees, external rotation to 90 degrees, and internal 
rotation to 80 degrees.  The veteran's right shoulder joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The x-ray findings of the right shoulder 
were within normal limits.  The veteran's right shoulder 
tendonitis diagnosis was continued based upon his reported 
persistent pain and the objective evidence of abnormal 
examination and normal x-ray evidence.  The effect on the 
veteran's usual occupation was noted to be limited in his 
reaching and lifting overhead, and the effect of his 
condition on his daily life was found to minor.  

Given the evidence as outlined above, the Board finds that 
the veteran's right arm motion is functionally limited by 
pain that begins with motion to shoulder level.  Thus, 
resolving all reasonable doubt in the veteran's favor, a 20 
percent rating under Diagnostic Code 5201 is warranted.  The 
veteran has consistently reported limited motion in lifting 
and utilizing his right arm over shoulder level.  In fact, in 
the January 2003 VA examination, the examiner indicated that 
the veteran had functional impairment due to his inability to 
use his right arm overhead.  Also, the examiner from December 
2006 indicated that the veteran's functional impairment due 
to this disability was his inability to perform heavy 
overhead lifting.  The veteran's treatment history 
demonstrated that he has limitation of motion as required for 
a 20 percent rating for the right shoulder when additional 
limitation of motion caused by functional impairment is 
factored into his range of motion assessment.  The veteran 
has been found to have additional functional impairment of 
both shoulders due to pain, lack of endurance and flare ups.  
A rating higher than 20 percent is not warranted under this 
code because there is no evidence of arm limitation to midway 
between the side and the shoulder level.  

The Board has considered whether the veteran may be entitled 
to a rating in excess of 20 percent under Diagnostic Code 
5202 as suggested by the veteran's representative.  The 
veteran's disability, however, is not of a severity to 
warrant a 30 percent rating under this code as he does not 
have symptoms of recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  The Board recognizes that the veteran is able to 
sublux at will and complains of his right shoulder 
"popping", but he was noted in April 2004 to have never 
dislocated his right shoulder.  Thus, a 30 percent rating is 
not warranted as there is only evidence of a history of 
subluxation of the right shoulder and no recurrent 
dislocations with frequent episodes of guarding of arm 
movements.  

The Board has also reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.  

The veteran does not assert that he is totally unemployable 
because of his service-connected right shoulder tendonitis, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his right shoulder 
tendonitis.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
right shoulder tendonitis, the Board finds that the 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



ORDER

An initial rating of 20 percent for right shoulder tendonitis 
is awarded, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
James. L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


